Case held, decision reserved and matter remitted to Supreme Court for further proceedings, in accordance with the following memorandum: Resolution of this appeal requires a determination whether Manfred Stumpf, to whom the summons and complaint in this action were delivered on October 1, 1987, is a person authorized within the meaning of CPLR 311 (1) to accept service on behalf of Columbia Sussex Corporation. The matter is remitted to Supreme Court for a hearing and determination of that issue.
All concur, except Boomer, J., who dissents and votes to reverse and dismiss the complaint, in the following memorandum.